--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO THE CONTENT LICENSE, MARKETING AND SALES AGREEMENT
 
This Second Amendment (this “Second Amendment”) effective as of April 20, 2009
(“Second Amendment Effective Date”), by and between Playboy.com, Inc. (“Client”)
and eFashion Solutions, LLC (“EFS”), hereby amends that certain Content License,
Marketing and Sales Agreement entered into by the parties and effective as of
January 15, 2008, as amended by that certain First Amendment, dated as of March
1, 2008 (the “First Amendment;” collectively, the “Agreement”).  All capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Agreement.  This Second Amendment is hereby incorporated into the Agreement
by reference.
 
WHEREAS, pursuant to Section 14.5 of the Agreement, the parties wish to amend
the Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, Client and EFS agree as follows:
 
1.
International Sales.



1.1.           Pursuant to Section 2.5 of the Agreement, subject to certain
conditions, for a period of one (1) year after launch of the Websites (the “US
Shipping Period”), EFS was permitted to fulfill orders placed by customers in
the UK and Australia with Merchandise manufactured, stored in and shipped from
the United States without being required to sell the products of international
Licensees.  Client hereby agrees to extend the US Shipping Period until December
31, 2009.  In addition, EFS may fulfill orders, as provided in Section 2.5 of
the Agreement, placed by customers in those countries set forth in Exhibit 1,
attached hereto and hereby incorporated by reference (collectively, the “US
Shipping Territory”), subject to such restrictions as set forth in Exhibit
1.  EFS shall be solely responsible for compliance with all applicable local
Laws with respect to any Merchandise sold in and/or shipped to any US Shipping
Territory country, as well as local Laws applicable to the sale and shipment of
such Merchandise.


1.2.           EFS shall pay Client pursuant to Section 6.1 of the Agreement for
all Net Merchandise Sales generated from orders originating from within the US
Shipping Territory, and no incremental (i.e., additional) Minimum Royalty shall
be due through December 31, 2009.


1.3.           Not later than October 31, 2009, EFS shall present Client with a
written proposal outlining deal terms for the continuation of the US Shipping
Period, which terms shall include a proposal for an incremental (i.e.,
additional) Minimum Royalty in connection with the grant of rights for such
sales.


1.4.           In the event that at the end of the US Shipping Period, (i) the
parties have failed to agree to terms for an extended US Shipping Period; or
(ii) in Client’s reasonable determination, EFS has not received a material
number of orders from the US Shipping Territory, or from any country included
therein, upon written notice to EFS Client may either:
 
(a)           Terminate the US Shipping Period; or


(b)           Remove the non-performing countries from the US Shipping
Territory.

Page 1 of 3

--------------------------------------------------------------------------------

 

2.
Miscellaneous.



2.1.           No Replacement.  Except as expressly set forth herein, no
provision of this Second Amendment shall be interpreted to replace or delete any
provision of the Agreement.  All provisions of the Agreement which are not
expressly replaced or deleted by this Second Amendment shall remain in full
force and effect and shall, where appropriate, apply to the terms of this Second
Amendment.  In the event of any conflict between the Agreement and this Second
Amendment, the terms of this Second Amendment shall control.
 
2.2.           Counterparts.  This Second Amendment may be executed in any
number of counterparts.  Any counterpart may be executed by facsimile, unless
notarization is required under applicable law.  All counterparts shall
collectively constitute one and the same agreement.
 
2.3.           Entire Agreement.  The terms and conditions contained in this
Second Amendment and the Agreement (including the exhibits and/or schedules
attached thereto) constitute the entire agreement between the parties relating
to the subject matter and shall supersede all previous communications between
the parties with respect to the subject matter of this Second Amendment or of
the Agreement.
 
IN WITNESS WHEREOF, the parties hereto, intending this Second Amendment to be
effective as of the Second Amendment Effective Date, have caused this Second
Amendment to be executed by their respective duly authorized officers.
 
EFASHION SOLUTIONS, LLC
 
PLAYBOY.COM, INC.
         
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
           
Date:
   
Date:
 


Page 2 of 3

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
US SHIPPING TERRITORY & RESTRICTIONS
 
Country
Restrictions (if any)
Australia
No EFS Produced Merchandise of men’s or women’s underwear or loungewear.
Brazil
No fragrances, cosmetics or similar goods.
Canada
No restrictions.
China
No magazines, DVDs, videos or other content items.
No sex toys/aids or similar goods.
Japan
No fragrances, cosmetics or similar goods.
No cell phones or cell phone accessories.
No computer software.
No non-alcoholic beverages.
No razors.
No lights.
Mexico
No restrictions.
South Africa
No fragrances, cosmetics or similar goods.
UK
No EFS Produced Merchandise apparel through June 30, 2009.



 
Page 3 of 3 

--------------------------------------------------------------------------------